 



Exhibit 10.2
Warrant Number C-___
THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO EXEMPTIONS FOR NONPUBLIC OFFERINGS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, THESE SECURITIES MAY NOT
BE RESOLD OR OTHERWISE DISPOSED OF UNLESS, IN THE OPINION OF COUNSEL FOR THE
HOLDER, REGISTRATION UNDER THE APPLICABLE FEDERAL OR STATE SECURITIES LAWS IS
NOT REQUIRED OR COMPLIANCE IS MADE WITH SUCH REGISTRATION REQUIREMENTS.
Void after 5:00 p.m. Eastern Time, on ______________, 2012
WARRANT TO PURCHASE 400,000 SHARES OF COMMON STOCK
OF
NEW HORIZONS WORLDWIDE, INC.
(Series C)
          This is to certify that, FOR VALUE RECEIVED,                      or
its registered assigns pursuant to Section (d) hereof (“Holder”), subject to the
further provisions of this Warrant, is entitled to purchase from New Horizons
Worldwide, Inc., a Delaware corporation (the “Company”),                     
fully paid, validly issued and nonassessable shares of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”), at the exercise price of
$0.75 per share until                     , 2012. The number of shares of Common
Stock to be received upon the exercise of this Warrant and the price to be paid
for each share of Common Stock may be adjusted from time to time as hereinafter
set forth. The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter sometimes referred to as “Warrant
Shares,” and the exercise price of a share of Common Stock as adjusted from time
to time is hereinafter sometimes referred to as the “Exercise Price.”
     (a) EXERCISE OF WARRANT; NOTIFICATION OF EXPIRATION DATE OF WARRANT.
          (i) Subject to the provisions hereof, the Warrant may be exercised as
to Warrant Shares at any time or from time to time, from and after
                    , 2007, until the earlier to occur of (A) 5:00 P.M. Eastern
time on                     , 2012 (the “Expiration Date”), and (B) the date of
cancellation of the Warrant as described in Section (b) below, provided,
however, that if such day is a day on which banking institutions in the State of
Delaware are authorized by law to close, then on the next succeeding day which
shall not be such a day. Notwithstanding the foregoing, the Warrant will not be
exercisable during the period (the “Suspension Period”) from January 1, 2010
until the date (the “Reactivation Date”) which is three (3) months prior to the

 



--------------------------------------------------------------------------------



 



Expiration Date. The Warrant will become exercisable again on the Reactivation
Date to the extent not previously cancelled and will continue to be exercisable
thereafter through the Expiration Date.
          (ii) The Warrant may be exercised by presentation and surrender hereof
to the Company at its principal office, or at the office of its stock transfer
agent, if any, with the Purchase Form annexed hereto duly executed (with
signature guaranteed if required by the Company or its stock transfer agent) and
accompanied by payment of the Exercise Price for the number of Warrant Shares
specified in such form and any applicable taxes. The purchase price for any
Warrant Shares purchased pursuant to the exercise of this Warrant shall be paid
in full upon such exercise in cash or by certified or bank check or pursuant to
a cashless exercise procedure in accordance with Section (l) hereof. As soon as
practicable after each such exercise of the Warrants, but not later than seven
(7) business days from the date of such exercise, the Company shall issue and
deliver to the Holder a certificate or certificates for the Warrant Shares
issuable upon such exercise, registered in the name of the Holder or the
Holder’s designee. If the Warrant is exercised in part only, the Company shall,
upon surrender of the Warrant for cancellation, execute and deliver a new
Warrant evidencing the rights of the Holder thereof to purchase the balance of
the Warrant Shares purchasable hereunder. In the event of a cash exercise, upon
receipt by the Company of the Warrant at its principal office, or by the stock
transfer agent of the Company at its office, in proper form for exercise,
together with the exercise price thereof and taxes as aforesaid in cash or
certified or bank check and the opinion described below, the Holder shall be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be physically delivered to the Holder. It is further
understood that certificates for the Warrant Shares, if any, to be issued upon
exercise of the Warrant may contain a restrictive legend in accordance with
Section (j) hereof.
     (b) CANCELLATION OF WARRANT
          (i) For purposes of this Agreement:
               (A) “20 Day Price” means the volume weighted average trading
price for twenty (20) consecutive trading days of the Common Stock on an
Exchange;
               (B) “Exchange” means a recognized national U.S. securities
exchange (including without limitation the Nasdaq Global Market, the Nasdaq
Global Select Market or the Nasdaq Capital Market), but does not include “pink
sheet” quotation;
               (C) “Formula Value of the Series C Shares” as of any date means
per-share value of the shares of the Common Stock into which the Series C Shares
could then be converted, determined by dividing
                    (1) the sum of (a) the Company’s trailing twelve months’
earnings before interest, taxes, depreciation and amortization, determined in
accordance with U.S. generally accepted accounting principles applied
consistently with the

2



--------------------------------------------------------------------------------



 



Company’s past practice, multiplied by eight (8), plus (b) the Company’s cash
and minus its indebtedness for borrowed money (including capitalized leases); by
                    (2) the number of shares of Common Stock then outstanding on
a Fully Diluted Basis.
               (D) “Fully Diluted Basis” for the Common Stock means all shares
of Common Stock outstanding plus the number of shares that could be acquired
upon exercise or conversion of all options, warrants, convertible securities or
other rights to acquire shares of Common Stock but excluding shares that could
be acquired upon exercise of (1) this Warrant, (2) all other Series C Warrants
and (3) all options to acquire Common Stock that are unvested and which have an
exercise price greater than the Market Value of the Series C Shares or the
Formula Value of the Series C Shares, as applicable;
               (E) “Market Value of the Series C Shares” as of any date means
the per-share value of the shares of Common Stock into which the Series C Shares
could then be converted, determined by multiplying the 20 Day Price as of such
date by the number of shares of Common Stock then outstanding on a Fully Diluted
Basis.
               (F) “Series C Shares” means the shares of the Company’s Series C
Convertible Preferred Stock issued on the date of this Warrant;
          (ii) Notwithstanding anything to the contrary herein contained, if, at
any time during the Suspension Period:
               (A) the Common Stock is listed for trading on an Exchange and:
                    (1) the Market Value of the Series C Shares equals or
exceeds $.75 compounded from the date of this Warrant at an annual growth rate
equal to or greater than fifty percent (50%), then one-half of the Series C
Warrants shall thereupon immediately be deemed cancelled;
                    (2) the Market Value of the Series C Shares equals or
exceeds $.75 compounded at an annual growth rate equal to or greater than
seventy percent (70%), then all or the remaining one-half of such Series C
Warrants shall thereupon immediately be deemed cancelled.
               (B) the Common Stock is not listed for trading on an Exchange and
                    (1) the Formula Value of the Series C Shares as of the end
of any calendar quarter equals or exceeds $.75 compounded at an annual growth
rate equal to or greater than fifty percent (50%), then one-half of the Series C
Warrants shall thereupon immediately be deemed cancelled;
                    (2) the Formula Value of the Series C Shares as of the end
of any calendar quarter equals or exceeds $.75 compounded at an annual growth
rate equal

3



--------------------------------------------------------------------------------



 



to or greater than seventy percent (70%), then all or the remaining one-half of
such Series C Warrants shall thereupon immediately be deemed cancelled.
               (C) Any portion of the Warrant cancelled hereunder shall be of no
further force or effect as of and following such cancellation.
          (iii) Notwithstanding anything to the contrary herein contained, if
all of the outstanding Series C Shares shall be redeemed by the Company pursuant
to the terms of the Certificate of Designations governing such shares, then all
of the Series C Warrants shall thereupon immediately be deemed cancelled, and
this Warrant shall be of no further force or effect as of and following such
cancellation.
     (c) RESERVATION OF SHARES. The Company shall at all times after the
Amendment to the Company’s Certificate of Incorporation to increase the number
of authorized shares of Common Stock, without par value, to 30,000,000 (the
“Amendment”) shall have been approved by its stockholders and become effective,
reserve for issuance and/or delivery upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance and delivery upon
exercise of the Warrants.
     (d) FRACTIONAL SHARES. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the Warrant. With respect
to any fraction of a share called for upon any exercise hereof, the Company
shall pay to the Holder an amount in cash equal to such fraction multiplied by
the current market value of a share, determined as follows:
          (i) If the Common Stock is listed for trading or admitted to unlisted
trading privileges on an Exchange, the current market value shall be the last
reported sale price of the Common Stock on such exchange or system on the last
business day prior to the date of exercise of this Warrant or if no such sale is
made on such day, the average bid and asked prices for such day on such exchange
or system;
          (ii) If the Common Stock is not listed for trading or admitted to
unlisted trading privileges on an Exchange, the current market value shall be
the average of the last reported bid and asked prices reported by the National
Quotation Bureau, Inc. on the last business day prior to the date of the
exercise of this Warrant; or
          (iii) If the Common Stock is not listed for trading or admitted to
unlisted trading privileges on an Exchange and bid and asked prices are not so
reported, the current market value shall be an amount, not less than the book
value thereof as at the end of the most recent fiscal year of the Company ending
prior to the date of the exercise of the Warrant, determined in such reasonable
manner as may be prescribed by the Board of Directors of the Company.
     (e) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. The Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations entitling the
Holder thereof to purchase in the aggregate the same number of shares of Common
Stock then purchasable hereunder. Subject to Section (j) hereof, the Holder will
not sell, assign or transfer this Warrant in whole or in part unless this

4



--------------------------------------------------------------------------------



 



Warrant shall have been registered for sale under the Securities Act of 1933, as
amended (the “1933 Act”), or until the Company shall have received from counsel
for the Holder an opinion to the effect that the proposed sale or other transfer
of this Warrant by the Holder may be effected without such registration. Upon
surrender of this Warrant to the Company at its principal office or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed (with signature guaranteed, if required by the Company or
its stock transfer agent) and funds sufficient to pay any transfer tax, the
Company shall, without charge, execute and deliver a new Warrant in the name of
the assignee or assignees named in such instrument of assignment and this
Warrant shall promptly be canceled. This Warrant may be divided by or combined
with other Warrants which carry the same rights upon presentation hereof at the
principal office of the Company or at the office of its stock transfer agent, if
any, together with a written notice specifying the names and denominations in
which new Warrants are to be issued and signed by the Holder hereof. The term
“Warrant” as used herein includes any Warrants into which this Warrant may be
divided or exchanged. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and in the case
of loss, theft or destruction, of reasonably satisfactory indemnification, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver a new Warrant of like tenor, date and amount. Any such new
Warrant executed and delivered shall constitute an additional contractual
obligation on the part of the Company, whether or not the original Warrant shall
be at any time enforceable (subject to the Company’s right of indemnification as
provided above) by anyone.
     (f) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
except with respect to shares of Common Stock for which this Warrant has been
duly exercised in accordance with its terms, and the rights of the Holder are
limited to those expressed in the Warrant and are not enforceable against the
Company except to the extent set forth herein. This Warrant shall not impose any
liabilities on the Holder to purchase any securities or as a shareholder of the
Company, whether such liabilities are asserted by the Company or by creditors or
shareholders of the Company or otherwise.
     (g) CERTAIN ADJUSTMENTS. So long as this Warrant shall be outstanding, the
Exercise Price in effect at any time and the number and kind of securities
purchasable upon the exercise of the Warrants shall be subject to adjustment
from time to time upon the happening of certain events as follows:
          (i) Reclassification, Consolidation or Merger. In case of any
Corporate Transaction, the Company or the successor or purchasing company or
entity in such transaction, as the case may be, shall execute with the Holder of
this Warrant an agreement pursuant to which the Holder of the Warrant shall have
the right thereafter to purchase upon exercise of the Warrant the kind and
amount of shares, and/or other securities and property that the Holder of the
Warrant would have owned or have been entitled to receive after the happening of
such Corporate Transaction had the Warrant been exercised immediately prior to
such action. The agreement referred to in this subsection (g)(i) shall provide
for adjustments as nearly equivalent as may be practicable to the adjustments
provided for in this Section (g). The provisions of this subsection (g)(i) shall
similarly apply to successive Corporate Transactions. For purposes of this
subsection (g)(i), “Corporate Transaction” means any reclassification or change
of outstanding

5



--------------------------------------------------------------------------------



 




securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation (other than a merger (i) with another
corporation in which the Company is the surviving corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant or (ii) a merger in which the Company is not the
surviving corporation and holders of equity securities of the Company as a
result of such merger receive more than 50% of the equity securities of the
surviving corporation), or in case of any sale of all or substantially all of
the assets of the Company, or in case of a share exchange in which 50% or more
of the outstanding capital stock of the Company is exchanged for capital stock
of another corporation,
          (ii) Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the Exercise Price shall be proportionately decreased in the
case of a subdivision or increased in the case of a combination.
          (iii) Stock Dividends. If the Company at any time while this Warrant
is outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in, or make any other distribution of Common Stock with respect to
Common Stock (except any distribution provided for in the foregoing subsection
(g)(i) or (g)(ii)), then the Exercise Price shall be adjusted, from and after
the date of determination of shareholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Exercise Price in
effect immediately prior to such date of determination by a fraction (A) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution and (B) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.
          (iv) Adjustment of Exercise Price for Diluting Issues.
               (A) If at any time while this Warrant is outstanding the Company
shall issue or sell, or is, in accordance with subsections (g)(v)(B) or
(g)(v)(C) hereof, deemed to have issued or sold, any shares of Common Stock for
a consideration per share less than the applicable Exercise Price immediately
prior to the time of such issue or sale, then, and in each such case, the
Exercise Price theretofore in effect shall be reduced, concurrently with such
issue or sale, to a price equal to the quotient obtained by dividing:
                    (1) an amount equal to (x) the total number of shares of
Common Stock outstanding immediately prior to such issuance or sale multiplied
by the Exercise Price in effect immediately prior to such issuance or sale, plus
(y) the consideration, if any, received or deemed to be received by the Company
upon such issuance or sale as set forth below; by
                    (2) the total number of shares of Common Stock outstanding
immediately after such issuance or sale.
                    For purposes of the foregoing formula, all shares of Common
Stock issuable upon the exercise of outstanding Options (as defined below) or
issuable

6



--------------------------------------------------------------------------------



 



upon the conversion of Convertible Securities (as defined below) shall be deemed
outstanding shares of Common Stock.
          (v) For purposes of this Section (g), the following subparagraphs
(A) to (H) shall also be applicable:
          (A) For purposes of this subsection:
                    (1) “Convertible Security” means any stock or other security
convertible into or exchangeable for Common Stock.
                    (2) “Option” means any option, warrant or other right to
subscribe for or to purchase Common Stock or any Convertible Security.
                    (3) The price per share for which Common Stock is issuable
upon the exercise of any Option shall be determined by dividing (a) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such Option, plus the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of such Option, plus, in
the case of Options which relate to Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable upon the issue or
sale of such Convertible Securities and upon the conversion or exchange thereof,
by (b) the total maximum number of shares of Common Stock issuable upon the
exercise of such Option or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Option.
                    (4) The price per share for which Common Stock is issuable
upon the exchange or conversion of any Convertible Security shall be determined
by dividing (a) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Security, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exchange thereof, by (b) the total maximum number
of shares of Common Stock issuable upon the conversion or exchange of such
Convertible Security.
          (B) Issuance of Rights or Options. In case at any time the Company
shall in any manner grant (whether directly or by assumption in a merger or
otherwise) any Options, whether or not such Options, or the right to convert or
exchange the Convertible Securities that may be purchased thereunder, are
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options or upon the conversion or exchange of
the Convertible Securities subject to the Options, shall be less than the
applicable Exercise Price immediately prior to the time of the granting of such
Options, then the total maximum number of shares of Common Stock issuable upon
the exercise of such Options or upon conversion or exchange of the total maximum
amount of such Convertible Securities issuable upon the exercise of such
Options, shall be deemed to have been issued for such price per share as of the
date of granting of such Options and thereafter shall be deemed to be
outstanding. Except as otherwise provided in subparagraph (D), no adjustment of
any Exercise Price shall be made upon the actual issue of such Common Stock or
of such Convertible Securities

7



--------------------------------------------------------------------------------



 



upon exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.
          (C) Issuance of Convertible Securities. In case the Company shall in
any manner issue (whether directly or by assumption in a merger or otherwise) or
sell any Convertible Securities, whether or not the rights to exchange or
convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange shall be less than the applicable Exercise Price immediately prior to
the time of such issue of sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding, provided that (1) except as otherwise
provided in subparagraph (D), no adjustment of any Exercise Price shall be made
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities and (2) if any such issue or sale of such Convertible
Securities is made upon exercise of any Options to purchase any such Convertible
Securities for which adjustments of any Exercise Price have been or are to be
made pursuant to other provisions of this Section (g), no further adjustment of
such Exercise Price shall be made by reason of such issue or sale.
          (D) Change in Option Price or Conversion Rate. If (1) the purchase
price provided for in any Option referred to in subparagraph (B), the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in subparagraph (B) or (C), or the rate at
which Convertible Securities referred to in subparagraph (B) or (C) are
convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the applicable Exercise Price at the time
of such event shall forthwith be readjusted to the Exercise Price which would
have been in effect at such time had such Options or Convertible Securities then
outstanding provided for such changed purchased price, additional consideration
or conversion rate, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment the Exercise Price then in
effect hereunder is thereby reduced; and on the expiration or termination of
such Convertible Securities, the Exercise Price then in effect hereunder shall
forthwith be increased to the Exercise Price which would have been in effect at
the time of such expiration or termination had such Option or Convertible
Securities, to the extent outstanding immediately prior to such expiration or
termination, never been issued.
          (E) Stock Dividends. In case the Company shall declare a dividend or
make any other distribution upon any stock of the Company payable in Common
Stock (except for dividends or distributions upon the Common Stock), Options or
Convertible Securities, any Common Stock, Options or Convertible Securities, as
the case may be, issuable in payment of such dividend or distribution shall be
deemed to have been issued or sold at a consideration equal to $.01 per share.

8



--------------------------------------------------------------------------------



 



          (F) Consideration for Stock. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received by the
Company therefor, without deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board of Directors of the Company, without deduction of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Company in connection therewith. In case any Options shall be issued in
connection with the issue and sale of other securities of the Company, together
comprising one integral transaction in which no specific consideration is
allocated to such Options by the parties thereto, such Options shall be deemed
to have been issued for such consideration as determined in good faith by the
Board of Directors of the Company.
          (G) Record Date. In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (1) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (2) to subscribe for or purchase Common Stock Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
          (H) Treasury Shares. The disposition of any shares of Common Stock
owned or held by or for the account of the Company shall be considered an issue
or sale of Common Stock for the purpose of this Section (g).
          (vi) No Adjustment in Certain Circumstances. No adjustment of the
Exercise Price shall be made pursuant to this Section (g) pursuant to (A) shares
of Common Stock, Options or Convertible Securities, issued to officers,
directors and employees of, and consultants to, the Company as compensation for
bona fide services provided or to be provided to the Company by such persons and
approved by the Board of Directors or the Compensation Committee, as the case
may be; and (B) shares of Common Stock issuable upon exercise of Options,
Convertible Securities or other rights to acquire securities of the Company
issued on or outstanding on the date of this Warrant.
          (vii) Adjustment of Number of Warrant Shares. Upon each adjustment in
the Exercise Price, the number of Warrant Shares purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of Warrant Shares purchasable immediately prior to such adjustment in the
Exercise Price by a fraction, the numerator of which shall be the Exercise Price
immediately prior to such adjustment and the denominator of which shall be the
Exercise Price immediately thereafter.
          (viii) Calculations. All calculations under this Section (g) shall be
made to the nearest cent or to the nearest Warrant Share, as the case may be. No
adjustment in the Exercise

9



--------------------------------------------------------------------------------



 




Price shall be required unless such adjustment would require an increase or
decrease of at least $.01 in such price; provided, however, that any adjustments
which by reason of this subparagraph (8) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment required to
be made hereunder.
          (ix) Computations by Chief Financial Officer. Each computation
required by this Section (g) for purposes of determining whether the Exercise
Price shall be adjusted shall be performed by the Company’s Chief Financial
Officer on the basis of the Company’s internally prepared unaudited financial
statements. Such unaudited financial statements shall be accompanied by a
certificate signed by the President and Chief Financial Officer certifying that
such unaudited statements have been prepared in accordance with GAAP on a basis
consistently applied and included all adjustments (consisting only of normal,
recurring accruals) necessary for a fair presentation of the financial position
and results of the Company as of the end of each such period. Any dispute
between a holder and the Company in regard to such a computation shall be
referred to and decided by the Company’s then engaged firm of independent
certified public accountants, which shall be a firm of recognized national
reputation (the “Accounting Firm”). The computations of the Accounting Firm
shall be final and binding on the Company and the Holder.
          (x) Adjustment of Shares Received Pursuant to this Section. In the
event that at any time, as a result of an adjustment made pursuant to this
Section (g), the Holder of this Warrant thereafter shall become entitled to
receive any shares of the Company, other than Common Stock, thereafter the
number of such other shares so receivable upon exercise of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in subsection (g)(i) above.
          (xi) Warrants Issued Hereafter. Irrespective of any adjustments in the
Exercise Price or the number or kind of Warrant Shares purchasable upon exercise
of this Warrant, Warrants theretofore or thereafter issued may continue to
express the same price and number and kind of shares as are stated in the
similar Warrants initially issuable pursuant to this Agreement.
     (h) OFFICER’S CERTIFICATE. Whenever the Exercise Price shall be adjusted as
required by the provisions of the foregoing Section, the Company shall forthwith
file in the custody of its Secretary or an Assistant Secretary at its principal
office and with its stock transfer agent, if any, an officer’s certificate
showing the adjusted Exercise Price determined as herein provided, setting forth
in reasonable detail the facts requiring such adjustment, including a statement
of the number of additional shares of Common Stock, if any, and such other facts
as shall be necessary to show the reason for and the manner of computing such
adjustment. Each such officer’s certificate shall be made available at all
reasonable times for inspection by the Holder or any holder of a Warrant
executed and/or delivered pursuant to Section (a) or Section (e), and the
Company shall, forthwith after each such adjustment, mail, by certified mail, a
copy of such certificate to the Holder or any such holder.
     (i) NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock, or (ii) if the Company shall offer to the holders of
Common Stock for

10



--------------------------------------------------------------------------------



 



subscription or purchase by them any shares of any class or any other rights, or
(iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder or any holder of a Warrant executed and/or
delivered pursuant to Section (a) or Section (e), at least 20 days prior to the
date specified in (x) or (y) below, as the case may be, a notice containing a
brief description of the proposed action and stating the date on which (x) a
record is to be taken for the purpose of such dividend, distribution or rights,
or (y) such reclassification, reorganization, consolidation, merger, conveyance,
lease, dissolution, liquidation or winding up is to take place and the date, if
any is to be fixed, as of which the holders of Common Stock or other securities
shall receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.
     (j) SECURITIES LAW COMPLIANCE
          (i) The Holder of the Warrant, by acceptance hereof, acknowledges that
the Warrant and the shares of Common Stock to be issued upon exercise hereof or
conversion thereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell, transfer, assign or otherwise dispose of this Warrant or
any shares of Common Stock to be issued upon exercise hereof or conversion
thereof except under circumstances that will not result in a violation of the
1933 Act or any state securities laws. Upon exercise of the Warrant, the Holder
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of Common Stock so purchased are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
for investment, and not with a view toward distribution or resale.
          (ii) If appropriate, the Warrant and any Warrants issued upon exercise
or substitution or upon assignment or transfer pursuant to Section (a) or
Section (d), as the case may be, and all shares of Common Stock issued upon
exercise hereof or conversion thereof shall be stamped or imprinted with legends
setting forth the restrictions on transfer arising under applicable federal and
state securities laws.
     (k) REGISTRATION RIGHTS UNDER THE 1933 ACT; STOCKHOLDERS’ AGREEMENT. The
Holder of this Warrant or of the Warrant Shares, upon execution thereof, shall
be entitled to the registration rights afforded under the Second Amended and
Restated Registration Rights Agreement, dated as of the date hereof, among the
Company, the Holder and the other parties named therein. The voting rights and
obligations with respect to, and the sale or other disposition of, the Warrant
Shares shall be restricted by and subject to the provisions of a Second Amended
and Restated Stockholders’ Agreement dated as of the date of this Warrant and
the certificates or other evidence representing the Warrant Shares shall bear a
legend in substantially the following form:
THE VOTING RIGHTS AND OBLIGATIONS WITH RESPECT TO, AND SALE OR OTHER DISPOSITION
OF, THE SECURITIES REPRESENTED BY

11



--------------------------------------------------------------------------------



 



THIS CERTIFICATE ARE RESTRICTED BY AND SUBJECT TO THE PROVISIONS OF A SECOND
AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT DATED AS OF JULY 3, 2007, A COPY OF
WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY.
     (l) CASHLESS EXERCISE. Notwithstanding any provisions to the contrary, if
the fair market value of one (1) share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the Holder may elect to receive shares of
Common Stock equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Notice of Exercise and
notice of such election in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:
      X = Y (A-B)
                A

             
 
  Where   X =   the number of shares of Common Stock to be issued to the Holder
 
      Y =   the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being cancelled (at the date of such calculation)
 
      A =   the fair market value of one share of Common Stock (at the date of
such calculation and calculated in accordance with Section (c) hereof)
 
      B =   Exercise Price (as adjusted to the date of such calculation)

     (m) AMENDMENTS. Neither the Warrant nor any term hereof may be changed,
waived, discharged or terminated without the prior written consent of the
Holder.
     (n) NO IMPAIRMENT. The Company will not avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of any
Holder. Without limiting the foregoing, the Company
          (i) will not permit the par value of any shares of Common Stock
receivable upon the exercise of the Warrant to exceed the amount payable
therefor upon such exercise;
          (ii) will take such action in order that the Company may validly and
legally issue fully paid and nonassessable shares of stock on the exercise of
the Warrant from time to time, including but not limited to using its reasonable
best efforts to submit the Amendment to a vote of the Corporation’s
stockholders; and

12



--------------------------------------------------------------------------------



 



          (iii) will not take any action which results in any adjustment in the
Exercise Price or the number or kind of Warrant Shares purchasable upon exercise
of this Warrant if the total number of shares of Common Stock issuable after
such action upon the complete exercise of the Warrant would exceed the total
number of shares of Common Stock then authorized by the Company’s certificate of
incorporation and available for the purpose of issue upon such exercise.
     (o) GOVERNING LAW. This Agreement shall be governed by and construed under
the laws of the State of Delaware, without giving effect to conflict of laws
principles that would require application of the laws of any other jurisdiction.
     (p) NOTICES. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first class mail, postage
prepaid, addressed (a)                      or to such other address as the
Holder may have furnished to the Company under the provisions of this Section or
(b) if to the Company, to 1900 S. State College Blvd., Suite 650, Anaheim, CA
92806, or at such other address as the Company may have furnished to the Holder
under the provisions of this Section.
     IN WITNESS WHEREOF, New Horizons Worldwide, Inc. has caused this Warrant to
be executed by its officer thereunto duly authorized.
Dated:                     , 2007

            NEW HORIZONS WORLDWIDE, INC.
      By:           Name:           Title:      

13



--------------------------------------------------------------------------------



 



PURCHASE FORM
Dated                     , 20__
(Check applicable line and complete)
___ The undersigned hereby irrevocably elects to exercise its rights, pursuant
to Warrant No. C-1 to the extent of purchasing ___shares of Common Stock of New
Horizons Worldwide, Inc. (the “Company”), and hereby makes payment of
$                    , in cash, in payment of the exercise price thereof.
___ The undersigned hereby irrevocably elects to exercise its rights, pursuant
to Warrant No. C-1, to the extent of purchasing ___shares of Common Stock and
hereby authorizes you to deliver such shares of Common Stock for sale to
                    , and to retain from the proceeds of such sale
$                    , in cash, in payment of the exercise price thereof and to
remit to the undersigned the balance of such proceeds.
___ The undersigned hereby irrevocably elects to exercise its rights, pursuant
to Warrant No. C-1, to the extent of purchasing ___shares of Common Stock
through a cashless exercise pursuant to Section (l) thereof, and hereby directs
you to deliver shares of Common Stock to                     , in payment of the
excess of the fair market value over the exercise price thereof.
ASSIGNMENT FORM
     FOR VALUE RECEIVED,
                                                                                                                                            
hereby sells, assigns and transfers unto
Name                                                                
                   
                                                                              
                            
                     (Please typewrite or print in block letters)
Address
                                                                                
                                                                                
                         

the right to purchase Common Stock of the Company, represented by this Warrant
to the extent of ___shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint ______as Attorney, to transfer the same on
the books of the Company with full power of substitution in the premises.
Date                     , 20___
Signature                                                                     
                                    

